                                           Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NATIONAL ABORTION FEDERATION,                  Case No. 15-cv-03522-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER ON MOTION FOR SUMMARY
                                                 v.                                       JUDGMENT AND PERMANENT
                                   9
                                                                                          INJUNCTIVE RELIEF
                                  10       CENTER FOR MEDICAL PROGRESS, et
                                           al.,                                           Re: Dkt. Nos. 665, 669, 707
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff National Arbitration Federation (NAF) moves for entry of summary judgment on

                                  14   its claim of breach of contract against defendants Center for Medical Progress (CMP), BioMax

                                  15   Procurement Services (BioMax) and David Daleiden. NAF argues that given the claims pursued,

                                  16   evidence adduced, and judgments entered in a related case against defendants – Planned

                                  17   Parenthood Federal of America, et al. v. Center for Medical Progress et al., Case No. 16-cv-236

                                  18   (PPFA case)1 – summary judgment in its favor is appropriate as a matter of issue preclusion

                                  19   because the breaches of the same NAF contracts at issue here were determined against defendants

                                  20   in the PPFA case. As a remedy for those breaches, NAF seeks to convert the existing preliminary

                                  21   injunction into a permanent injunction that broadly prevents defendants from publishing or

                                  22   disclosing any recordings or other information learned at any NAF meeting, disclosing the dates or

                                  23   locations of any future NAF meeting, publishing or otherwise disclosing the names or addresses of

                                  24   any NAF members learned at any NAF meeting, and entering any NAF office, NAF meeting, or

                                  25   other NAF event by misrepresenting their true identity. Defendants respond that issue preclusion

                                  26
                                  27
                                       1
                                        The remaining defendants in this case – Daleiden, CMP, and BioMax, herein referred to as
                                       “defendants” – were defendants in the PPFA case along with others who worked for CMP and/or
                                  28   conspired with Daleiden and CMP.
                                           Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 2 of 24




                                   1   cannot prevent them from relitigating the issue of whether they breached NAF’s contracts. They

                                   2   also argue that NAF’s proposed permanent injunction is illegal and inappropriate under the

                                   3   Copyright Act and is otherwise not merited.

                                   4           As discussed below, issue preclusion is appropriate: The contract issues concerning these

                                   5   parties were decided in the PPFA case. Defendants’ Copyright Act defense is insubstantial. NAF

                                   6   is entitled to a permanent injunction whose scope is cabined by the breach of contract claim. It

                                   7   may not enjoin conduct based on the broader set of claims that were proved in the PPFA case.

                                   8                                             BACKGROUND

                                   9           The parties are intimately familiar with the factual and procedural background of this case.

                                  10   In brief, there is no dispute that Daleiden and others working for CMP secured entrance to the

                                  11   2014 and 2015 NAF Annual Meetings using aliases and purporting to be exhibitors from a front

                                  12   company, defendant BioMax. While at those Annual Meetings, Daleiden and others
Northern District of California
 United States District Court




                                  13   surreptitiously recorded hundreds of hours of footage of NAF staff, presenters, exhibitors, and

                                  14   attendees. These recordings were secured and portions of them were released as part of

                                  15   defendants’ Human Capital Project (HCP), whose goal was to expose abortion providers that

                                  16   allegedly sold aborted fetal tissue for profit in violation of state and federal laws or who altered

                                  17   abortion procedures in violation of state and federal laws to procure specimens to be sold to

                                  18   researchers.

                                  19           After NAF learned that defendants had secured access to its meetings, it sued defendants in

                                  20   this court, secured a temporary restraining order (Dkt. Nos. 15, 27),2 and then sought and secured

                                  21
                                       2
                                  22    The TRO, entered initially on July 31, 2015, restrained and enjoined defendants and their
                                       officers, agents, servants, employees, and attorneys, and any other persons who are in active
                                  23   concert or participation with them from:
                                               (1) publishing or otherwise disclosing to any third party any video, audio, photographic, or
                                  24           other recordings taken, or any confidential information learned, at any NAF annual
                                               meetings;
                                  25           (2) publishing or otherwise disclosing to any third party the dates or locations of any future
                                               NAF meetings; and
                                  26           (3) publishing or otherwise disclosing to any third party the names or addresses of any
                                               NAF members learned at any NAF annual meetings.
                                  27
                                       Dkt. No. 15. On August 3, 2015, after reviewing the arguments and additional evidence submitted
                                  28   by defendants, I issued an order keeping the TRO in place pending the hearing and ruling on
                                       NAF’s motion for a preliminary injunction. Dkt. No. 27.
                                                                                       2
                                           Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 3 of 24




                                   1   a preliminary injunction (Preliminary Injunction). The Preliminary Injunction enjoined defendants

                                   2   from:
                                                      (1) publishing or otherwise disclosing to any third party any video,
                                   3                  audio, photographic, or other recordings taken, or any confidential
                                                      information learned, at any NAF annual meetings;
                                   4                  (2) publishing or otherwise disclosing to any third party the dates or
                                                      locations of any future NAF meetings; and
                                   5                  (3) publishing or otherwise disclosing to any third party the names or
                                                      addresses of any NAF members learned at any NAF annual meetings.
                                   6
                                       Dkt. No. 354 (Preliminary Injunction) at 42.3
                                   7
                                               At that juncture, NAF adequately demonstrated a likelihood of success on the merits of its
                                   8
                                       breach of contract claim, showing that defendants agreed to and then violated NAF’s Exhibitor
                                   9
                                       Agreements (EA) and Confidentiality Agreements (CA) (collectively NAF Agreements) that were
                                  10
                                       required for access to NAF’s 2014 and 2015 Annual Meetings. NAF showed that defendants: (i)
                                  11
                                       breached the EAs by misrepresenting BioMax and their own identities; (ii) breached the EAs and
                                  12
Northern District of California




                                       CAs by secretly recording during the Annual Meetings; and (iii) breached the EAs and CAs by
 United States District Court




                                  13
                                       disclosing and publishing NAF’s confidential materials. Preliminary Injunction Order at 20-26.4
                                  14
                                               At various points during the pendency of this litigation, the contours of the Preliminary
                                  15
                                       Injunction have been discussed and refined. In July 2017, when I held that Daleiden and his
                                  16
                                       criminal defense counsel were in civil contempt for violating the terms of the Preliminary
                                  17
                                       Injunction and releasing NAF Materials to the public, Dkt. No. 482, I ordered that CMP and
                                  18
                                       Daleiden “turn over to counsel all materials covered by the PI Order and must not retain control
                                  19
                                       over any of that material, absent further Order of this Court or the Superior Court handling the
                                  20
                                       criminal matter. Absent an order from this Court or the Superior Court providing Daleiden with
                                  21
                                       greater access to that material, Daleiden may only access the PI material onsite at the offices of
                                  22

                                  23

                                  24
                                       3
                                        The material covered by the first section of the Preliminary Injunction (“any video, audio,
                                       photographic, or other recordings taken, or any confidential information learned, at any NAF
                                  25   annual meetings”) is referred to herein as NAF Material.
                                       4
                                  26      The Ninth Circuit affirmed the Order Granting the Preliminary Injunction at Natl. Abortion
                                       Fedn., NAF v. Ctr. for Med. Progress, 685 Fed. Appx. 623 (9th Cir. 2017) (unpublished). In July
                                  27   2018, NAF voluntarily dismissed some of its claims. Dkt. No. 542. The remaining claims in the
                                       operative First Amended Complaint (FAC) are: (i) Third Cause of Action for Civil Conspiracy;
                                  28   (ii) Fourth Cause of Action for Promissory Fraud; (iii) Fifth Cause of Action for Fraudulent
                                       Misrepresentation; and (iv) Sixth Cause of Action for Breach of Contact(s).
                                                                                       3
                                         Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 4 of 24




                                   1   [his criminal defense counsel] or his civil defense counsel.” Id. at 23-24. With respect to the

                                   2   pending criminal proceedings against Daleiden, that Order emphasized:

                                   3                  As the criminal case progresses, I will not interfere with Judge Hite’s
                                                      determinations concerning what information about the Does or what
                                   4                  portion of the relevant recordings should become publicly accessible
                                                      or disclosed in connection with the criminal pre-trial and trial
                                   5                  proceedings. Those determinations are Judge Hite’s, not Cooley’s,
                                                      Ferreira’s or Daleiden’s.
                                   6
                                       Id. at 20.
                                   7
                                               In November 2018, I again considered the Preliminary Injunction’s scope when addressing
                                   8
                                       defendants’ motions to dismiss and strike and their request that the Preliminary Injunction be
                                   9
                                       dissolved, modified, or clarified in light of Daleiden’s argument that the injunction infringed on
                                  10
                                       his constitutional rights to present his defense to the state criminal charges. Dkt. No. 572. I
                                  11
                                       declined to modify or dissolve the injunction. I reiterated:
                                  12
Northern District of California
 United States District Court




                                                      [N]othing in the Preliminary Injunction interferes with [the criminal
                                  13                  proceedings in Superior Court]. If Daleiden believes he needs to use
                                                      Preliminary Injunction materials to support his defense, he can notify
                                  14                  Judge Hite in advance of the specific portions of the materials he
                                                      wants to use and seek leave from Judge Hite to file those materials
                                  15                  under seal or in the public record or show those materials in open or
                                                      closed court. If Judge Hite orders that some of the Preliminary
                                  16                  Injunction materials may be released in some public manner to allow
                                                      Daleiden to fully contest the criminal charges, Judge Hite may do so
                                  17                  without my interference. That determination rests with Judge Hite,
                                                      not with defendants.
                                  18
                                       Id. at 30-31; see also id. 30 n.26 (noting also, “[a]s Judge Hite is presiding over the criminal
                                  19
                                       proceedings, he will have a better sense of what portion of the Preliminary Injunction materials
                                  20
                                       Daleiden legitimately needs to use for his defense, whether any of those materials should be
                                  21
                                       publicly disclosed in open court or unsealed filings, and if disclosed whether any further
                                  22
                                       restrictions should be placed on the materials’ use or dissemination.”). I further emphasized that:
                                  23
                                                      If Judge Hite rules that specific portions of the Preliminary Injunction
                                  24                  materials may be used in open court or in unsealed pleadings, then
                                                      defendants may come to me on an expedited basis under Civil Local
                                  25                  Rule 7-11 (governing motions for administrative relief) for a
                                                      modification or clarification of the Preliminary Injunction Order with
                                  26                  respect to the collateral use they would like to make of the materials.
                                  27   Id. at 31.

                                  28           After my order denying defendants’ motions to dismiss and strike and to modify or
                                                                                         4
                                           Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 5 of 24




                                   1   dissolve the Preliminary Injunction were affirmed by the Ninth Circuit, and in light of the fact that

                                   2   the PPFA case had been tried and a final judgment would be entered, I agreed with NAF’s

                                   3   proposal that its motion for summary judgment on the breach of contract claim and request for

                                   4   permanent injunctive relief be determined separately from the rest of its remaining claims. NAF

                                   5   repeatedly committed that “in the event it secures summary judgment on its contract claim and a

                                   6   permanent injunction, NAF will dismiss all remaining claims with prejudice, ending this case.”

                                   7   Dkt. Nos. 620 at 3; 538 at 3.

                                   8           During the PPFA case, the issue of Daleiden, CMP, and BioMax’s breach of the NAF

                                   9   Agreements was resolved against them. I found based on undisputed facts at summary judgment

                                  10   that in order to gain access to NAF’s 2014 and 2015 Annual Meetings, Daleiden (acting on behalf

                                  11   of CMP and purporting to be an exhibitor from BioMax) signed and then breached provisions of

                                  12   both NAF’s Exhibitor Agreements (EAs) and Confidentiality Agreements (CAs). Dkt. No. 753
Northern District of California
 United States District Court




                                  13   (PPFA Order on Summary Judgment) at 43; see also id. at 45-49 (rejecting defendants’ arguments

                                  14   that the NAF Agreements were void for lack of consideration or vagueness).5 During trial, I

                                  15   granted plaintiffs’ Rule 50 motion regarding the NAF contracts, concluding that the undisputed

                                  16   evidence showed:

                                  17                  that Plaintiffs’ Rule 50 motion should be granted as to the breach of
                                                      the NAF Agreements, specifically as to defendants Merritt, Daleiden,
                                  18                  BioMax, and CMP in 2014 and defendants Daleiden, Lopez, BioMax,
                                                      and CMP in 2015 concerning the first term of the 2014 and 2015
                                  19                  Confidentiality Agreements prohibiting “Videotaping or Other
                                                      Recording” and as to defendants Daleiden, BioMax, and CMP with
                                  20                  respect to the NAF Exhibitor Agreements in 2014 and 2015
                                                      concerning the requirement to provide “truthful, accurate, complete,
                                  21                  and not misleading” information. I reject defendants’ arguments as to
                                                      ambiguity, the liability of CMP and BioMax through their agents
                                  22                  (Daleiden, Lopez, Merritt), and lack of consideration. A reasonable
                                                      jury would not have a legally sufficient basis to find otherwise.
                                  23

                                  24   PPFA Rule 50 Order, Dkt. No. 994, at 1-2.6

                                  25
                                       5
                                  26     In connection with these motions, exemplars of the CA and EAs signed by defendants are
                                       attached as Exhibits 11-13 in connection with NAF’s Motion for Summary Judgment and
                                  27   Permanent Injunction. Dkt. Nos. 666-11 through 666-13.
                                       6
                                  28    The trial testimony and evidence PPFA cited to support the Rule 50 motion on breach of the
                                       NAF Confidentiality and Exhibitor Agreements included: Trial Exs. 228, 248, 352, 370, 568,
                                                                                      5
                                           Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 6 of 24




                                   1           The jury subsequently found that defendants’ breach of the 2014 and 2015 NAF

                                   2   Agreements caused PPFA $49,360 in damages. PPFA Verdict, Dkt. No. 1016 at 7. In April 2020,

                                   3   I entered judgment following the Rule 50 Order, the jury’s Verdict, and my findings and

                                   4   conclusions on plaintiffs’ Unfair Competition Law Claim (UCL). PPFA UCL Order, Dkt. No.

                                   5   1974. I also granted plaintiffs’ request for a permanent injunction based on their success on their

                                   6   illegal recording, fraud, trespass, and UCL claims, entering an injunction that was narrower than

                                   7   plaintiffs sought.7 PPFA Judgment, Dkt. No. 1074. I denied defendants’ post-trial motions in

                                   8   August 2020. PPFA Order on Post-Trial Motions, Dkt. No. 1116.

                                   9           Returning to this case, I agreed for purposes of efficiency to resolve the narrow issue of the

                                  10   preclusive effect of the PPFA Verdict and Judgment on NAF’s breach of contract claim and the

                                  11   permanent injunctive relief to which NAF might be entitled under that claim here on the evidence

                                  12
Northern District of California
 United States District Court




                                  13   1012, 6064; Trial Tr. 413:20-415:23, 426:1-6, 445:22-446:24, 447:6-10, 487:25, 611:23-615:17,
                                       2088:1-15, 2172:22-2173:5, 2173:10-23; 2112:12-16, 2198:10-12, 2209:6-2211:6, 2212:21-
                                  14   2213:5, 2233:21-2235:15, 2468:9-13, 2469:13-15, 3588:23-3589:13. See PPFA Dkt. No. 979 at
                                       2-3.
                                  15   7
                                           The PPFA permanent injunction provides:
                                  16
                                                A. Upon service of this Order, all Defendants (except Lopez, unless he is acting in concert
                                  17            or participation with another Defendant) and their officers, agents, servants, employees,
                                                owners, and representatives, and all others persons who are in active concert or
                                  18            participation with them are permanently enjoined from doing any of the following, with
                                                respect to PPFA, PPNorCal, PPPSW, PPOSBC, PPCCC, PPPSGV, PPRM, and
                                  19            PPGC/PPCFC:
                                                         (1) Entering or attempting to enter a PPFA conference, or an office or health center
                                  20                     of any plaintiff identified above, by misrepresenting their true identity, their
                                                         purpose for seeking entrance, and/or whether they intend to take any video, audio,
                                  21                     photographic, or other recordings once inside; and
                                                         (2) recording, without the consent of all persons being recorded (where all party
                                  22                     consent is required under the laws of the state where the recording is intended):
                                                                 (a) any meeting or conversation with staff of a plaintiff identified above that
                                  23                             Defendants know or should know is private; or
                                                                 (b) in a restricted area at a PPFA conference or restricted area of an office
                                  24                             or health center of any plaintiff identified above. “Restricted area” is
                                                                 defined as areas not open to the general public at the time of the recording,
                                  25                             for example areas requiring registration or an appointment to access.
                                                B. In addition, Defendants shall serve a copy of this injunction on any person who, in
                                  26            active concert or participation with Defendants, either has or intends to enter a restricted
                                                area at a PPFA conference or property of any plaintiff identified above or to record the
                                  27            staff of any plaintiff identified above without securing consent of all persons being
                                                recorded (where that consent is required under the laws of the state where the recording is
                                  28            intended), and provide Plaintiffs with proof of service thereof.
                                       Id. at 9-10.
                                                                                              6
                                            Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 7 of 24




                                   1   presented in the PPFA trial and in this case. This motion followed.

                                   2                                               DISCUSSION

                                   3   I.       SUMMARY JUDGMENT BASED ON PRECLUSION
                                   4            NAF moves for entry of summary judgment on its breach of contract claim. It argues that

                                   5   principles of issue preclusion prevent defendants from relitigating their breaches of the NAF EAs

                                   6   and CAs.

                                   7            A.     Legal Standard
                                   8            Issue preclusion, or collateral estoppel, is appropriate when: “(1) there was a full and fair

                                   9   opportunity to litigate the issue in the previous action; (2) the issue was actually litigated in that

                                  10   action; (3) the issue was lost as a result of a final judgment in that action; and (4) the person

                                  11   against whom collateral estoppel is asserted in the present action was a party or in privity with a

                                  12   party in the previous action.” In re Palmer, 207 F.3d 566, 568 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13            B.     Factors
                                  14            Defendants do not dispute NAF’s showing – and my independent conclusion having

                                  15   presided over the PPFA case – that defendants had a full and fair opportunity to litigate the issue

                                  16   of defendants’ breaches of the NAF Agreements. That issue was actually litigated and determined

                                  17   against defendants, and the defendants here were defendants there.

                                  18            Instead, defendants argue that collateral estoppel is not appropriate because the NAF

                                  19   breach of contract claim in the PFFA case was not identical to the alleged breach of the NAF

                                  20   Agreements here. See, e.g., Grimes v. Ayerdis, 16-CV-06870-WHO, 2018 WL 3730314, at *5

                                  21   (N.D. Cal. Aug. 6, 2018) (“For collateral estoppel to apply, defendants must show that the

                                  22   estopped issue is identical to an issue already litigated and that the issue was decided in the first

                                  23   case.”). Defendants point out that the breach claim that supported the Preliminary Injunction in

                                  24   this case was based on three portions of the NAF EAs and CAs: (i) misrepresentation prohibitions

                                  25   (EA, ¶ 15), (ii) taping/recording prohibitions (CA, ¶ 1), and (iii) non-disclosure provisions (CA ¶

                                  26   17, CA ¶ 3).8 Defendants contrast that with the PPFA case, where the breach of the NAF

                                  27
                                       8
                                  28     The EAs required exhibitors to affirm they (1) have a legitimate business interest in reaching
                                       reproductive health care professionals (id. ¶ 1); (2) will “truthfully [and] accurately” represent
                                                                                          7
                                            Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 8 of 24




                                   1   Agreements Judgment and Verdict was based only on the (i) misrepresentation prohibitions (EA, ¶

                                   2   15) and the (ii) taping/recording prohibitions (CA, ¶ 1). That is a distinction without a difference:

                                   3   the identical issue – breach of the NAF EAs and CAs – was established in the PPFA case9

                                   4            Defendants also argue that there is a material dispute over whether NAF suffered

                                   5   “actionable harm.” Oppo. at 12-13. Not so. The NAF EAs provide that “monetary damages

                                   6   would not be a sufficient remedy for any breach” of the EAs and that “NAF [would] be entitled to

                                   7   specific performance and injunctive relief as remedies” for any breach. EA ¶ 18. Defendants do

                                   8   not separately challenge that provision of the EAs except with respect to the scope of appropriate

                                   9   relief.10

                                  10            Defendants maintain that NAF failed to show a knowing and voluntary waiver of their

                                  11   First Amendment rights when defendants signed the EAs and CAs to attend the 2014 and 2015

                                  12   Annual Meetings. Oppo. at 13-14. That does not prevent application of issue preclusion or
Northern District of California
 United States District Court




                                  13   undermine NAF’s “success on the merits” showing. I rejected that argument at the Preliminary

                                  14   Injunction stage and defendants had a full opportunity to raise it in the PPFA case. See, e.g.,

                                  15   Paulo v. Holder, 669 F.3d 911, 918 (9th Cir. 2011) (“If a party could avoid issue preclusion by

                                  16   finding some argument it failed to raise in the previous litigation, the bar on successive litigation

                                  17   would be seriously undermined.”). The defendants’ First Amendment arguments do not defeat

                                  18   preclusion or otherwise weigh against entry of judgment on the breach of contract claim.11

                                  19

                                  20   their business at the meetings (id. ¶¶ 15, 19); and (3) will keep all information learned at the
                                       meetings in confidence and not disclose that information to third parties without NAF’s consent.
                                  21   Id. ¶ 17. The PPFA Verdict and Judgment were based on violation of (1) and (2) only and did not
                                       reach (3).
                                  22   9
                                         Defendants’ arguments in their Opposition identifying “issues of material fact” regarding breach
                                  23   of the non-disclosure provisions in the EAs or CAs are irrelevant, as those provisions are not
                                       relied on by NAF as bases for preclusion here. Reply at 2-3. But, defendants’ arguments
                                  24   regarding the non-disclosure and the other provisions of the NAF Agreements (as void for lack of
                                       mutual assent, as adhesive, and as unconscionable) were rejected in this case at the Preliminary
                                  25   Injunction stage. Oppo. at 8-12; see also Preliminary Injunction Order, Dkt. No. 354 at 23-26, 28-
                                       29.
                                  26   10
                                         Moreover, actionable harm is readily established given that, “nominal damages [] are presumed
                                  27   as a matter of law to stem merely from the breach of a contract.” Sweet v. Johnson, 169 Cal. App.
                                       2d 630, 632 (Cal. App. 3d Dist. 1959).
                                  28   11
                                            Contrary to defendants’ characterization, just because NAF seeks injunctive relief and cites
                                                                                           8
                                         Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 9 of 24




                                   1            Summary judgment is GRANTED and entered in NAF’s favor on the breach of contract

                                   2   claim.

                                   3   II.      PERMANENT INJUNCTION
                                   4            A.       Legal Standard
                                   5                     According to well-established principles of equity, a plaintiff seeking
                                                         a permanent injunction must satisfy a four-factor test before a court
                                   6                     may grant such relief. A plaintiff must demonstrate: (1) that it has
                                                         suffered an irreparable injury; (2) that remedies available at law, such
                                   7                     as monetary damages, are inadequate to compensate for that injury;
                                                         (3) that, considering the balance of hardships between the plaintiff
                                   8                     and defendant, a remedy in equity is warranted; and (4) that the public
                                                         interest would not be disserved by a permanent injunction.
                                   9
                                       eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). In addition, to establish standing
                                  10
                                       plaintiffs must demonstrate a “real and immediate” threat of future injury without an injunction to
                                  11
                                       justify injunctive relief. City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).
                                  12
Northern District of California




                                                         NAF’s Proposed Injunction
 United States District Court




                                                B.
                                  13
                                                NAF asks me to enter the following permanent injunction based solely on its breach of
                                  14
                                       contract claim:
                                  15
                                                         All Defendants and their officers, agents, servants, employees,
                                  16                     owners, and representatives, and all other persons, firms, or
                                                         corporations acting in concert or participation with them, are hereby
                                  17                     permanently restrained and enjoined from:
                                  18                            1) Publishing or otherwise disclosing to any third party any
                                                                video, audio, photographic, or other recordings taken, or any
                                  19                            confidential information learned, at any NAF meeting;
                                  20                            2) Publishing or otherwise disclosing to any third party the
                                                                dates or locations of any future NAF meeting;
                                  21
                                                                3) Publishing or otherwise disclosing to any third party the
                                  22                            names or addresses of any NAF members learned at any NAF
                                                                meeting;
                                  23
                                                                4) Entering or attempting to enter a NAF office, NAF meeting,
                                  24                            or other NAF event by misrepresenting their true identity,
                                                                their purpose for seeking entrance, and/or whether they intend
                                  25                            to take any video, audio, photographic, or other recordings
                                                                once inside;
                                  26
                                  27
                                       evidence from the PPFA trial and the record in this case to address the relevant injunction factors
                                  28   (i.e., irreparable injury, balance of hardships, public interest), that does not mean that NAF is
                                       seeking to remedy a “reputational injury” through its breach of contract claim. Oppo. at 12-13.
                                                                                           9
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 10 of 24




                                   1                          5) Retaining possession of any materials covered by this
                                                              permanent injunction. Any and all such materials covered by
                                   2                          this permanent injunction must be turned over to counsel of
                                                              record in this matter, the identity of whom shall be disclosed
                                   3                          to this Court. Access to any and all such materials by
                                                              individuals covered by this permanent injunction shall occur
                                   4                          only onsite at the offices of said counsel and subject to the
                                                              supervision of said counsel, absent further order of this Court
                                   5                          or the court in People v. Daleiden, No. 2502505 (S.F. Super.
                                                              Ct.).
                                   6
                                                      Nothing in this permanent injunction shall prevent the court in People
                                   7                  v. Daleiden, No. 2502505 (S.F. Super. Ct.) from making orders about
                                                      how materials covered by this injunction can be used in those
                                   8                  proceedings.
                                   9   Dkt. No. 665-4.

                                  10          The scope of the requested permanent injunction is broader than the Preliminary

                                  11   Injunction. It effects a permanent dispossession of the recordings and NAF Materials from

                                  12   defendants and adds a provision barring defendants and their agents from entering or attempting to
Northern District of California
 United States District Court




                                  13   enter NAF offices or events by misrepresenting their identity or with the intent to take video or

                                  14   audio recordings.

                                  15          C.      Defendants’ General Arguments on the Remedy
                                  16          Defendants make threshold arguments over whether an injunction is an appropriate remedy

                                  17   in the first place. They contend that injunctive relief is not an appropriate form of relief for NAF’s

                                  18   breach of contract claim because NAF is seeking to protect itself from “reputational harm.” I

                                  19   disagree; the relief granted below is directly related to and stems from defendants’ breach of

                                  20   specific provisions in the NAF Agreements. Relatedly, defendants assert that any permanent

                                  21   injunction would impermissibly trample on their First Amendment rights to disclose what they

                                  22   learned and recorded at the NAF Annual Meetings. But to repeat what I wrote earlier, the EAs,

                                  23   specifically provide that exhibitors agree that “monetary damages would not be a sufficient

                                  24   remedy for any breach” of the EAs, and that “NAF [would] be entitled to specific performance

                                  25   and injunctive relief as remedies” for any breach. EA ¶ 18.

                                  26          As noted, I rejected defendants’ argument at the Preliminary Injunction stage that NAF has

                                  27   not shown that defendants knowingly and intelligently signed the EAs, such that they voluntarily

                                  28   waived their First Amendment rights. Defendants also had a full and fair opportunity to litigate
                                                                                        10
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 11 of 24




                                   1   that defense in the PPFA case.12 The evidence at the PPFA trial established that Daleiden knew

                                   2   what he was signing when he signed the two EAs and signed at least one CA for the 2014 NAF

                                   3   conference given his own, personal experience with NDAs. His testimony that he had a different,

                                   4   subjective understanding of what the NAF CA covered or what the NAF EAs meant was not

                                   5   reasonable nor relevant to enforceability. See, e.g., Trial Tr., 2487:5-25, 2489:4-2490:4, 2491:1-

                                   6   22, 2509:10-22, 2510:15-2511:13, 2660:3-6, 2722:7-14. Defendants’ general arguments against

                                   7   permanent injunctive relief fail.

                                   8             D.     Irreparable Injury and Inadequate Remedies at Law
                                   9             NAF argues that evidence in the PPFA trial and the declarations submitted and depositions

                                  10   taken in this case demonstrate the emotional harm that defendants’ prior release of NAF Materials

                                  11   inflicted on NAF’s own staff and NAF members; it caused NAF’s staff worry and concern over

                                  12   their own and their colleagues’ safety and their ability to have full and frank conversations and to
Northern District of California
 United States District Court




                                  13   share information at future NAF meetings.13 NAF also points to evidence that its members

                                  14   suffered a “significant” increase in harassment, threats, and violent incidents following

                                  15   defendants’ 2015 and 2017 releases of the NAF Materials and argues that these results are more

                                  16   than likely to recur if defendants are not enjoined from future disclosures.14 It explains that

                                  17   following the 2015 and 2017 releases, it had to divert significant resources that otherwise would

                                  18   have been used to provide support for NAF members and their services to investigating,

                                  19   responding to, and providing additional security resources in response.15 NAF contends these are

                                  20   irreparable injuries that are not adequately addressed through remedies at law and that justify

                                  21

                                  22   12
                                          Defendants raised a host or arguments as to why the NAF Agreements were otherwise void or
                                  23   unenforceable on summary judgment in the PPFA case. Those arguments were rejected. PPFA
                                       Summary Judgment Order, Dkt. No. 753, at 43, 45-49. As noted above, similar arguments were
                                  24   rejected at the Preliminary Injunction stage in this case.
                                       13
                                  25     Declaration of Melissa Fowler, Dkt. No. 665-1, ¶¶ 6-8, 10; Declaration of Michelle Davidson,
                                       Dkt. No. 665-2, ¶¶ 3-5; see also PPFA Trial Tr. 993:10-994:14, 1378:10-1379:6, 1490:13-22,
                                  26   1513:14-20, 1558:13-21,1978:6-7.
                                       14
                                  27      See Davidson Decl., ¶¶ 10-13, 15-16, 18, 21-22; see also Pl. Ex. 9 Deposition of Vicki Saporta
                                       at 39:13-20; PPFA Trial Tr. 1516:6-1517:7, 1675:24-1676:19.
                                  28   15
                                            See Fowler Decl. ¶¶ 11-12; Davidson Decl., ¶¶ 14, 17, 19-21, 23-24, 26.
                                                                                        11
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 12 of 24




                                   1   permanent injunctive relief. I agree.

                                   2          Defendants attempt to dispute some of NAF’s evidence by relying on their security expert,

                                   3   Jonathan Perkins. Dkt. No. 707-6, (“Expert Report of Jonathan Perkins”). He attacks the opinions

                                   4   of NAF’s Security Director Michelle Davidson concerning the increase in threats and incidents of

                                   5   violence following the 2015 and 2017 release of recordings because: (i) Davidson lacked formal

                                   6   “training” in security and NAF did not adhere to the FBI’s standard for categorizing criminal

                                   7   incidents, meaning that NAF and Davidson are not able to “properly evaluate and classify security

                                   8   incidents,” id. ¶¶ 15-18, 26; (ii) NAF lacked a form for recording security incidents and Davidson

                                   9   took member reports at their word and conducted no further investigation, id. ¶¶ 15, 17; and (iii)

                                  10   NAF’s reporting system did not allow for an “accurate assessment” of what security resources are

                                  11   necessary to address the purported harm or threat. Id. ¶¶ 15, 17, 20.

                                  12          According to Perkins, these deficiencies result in a “faulty data set” that does not
Northern District of California
 United States District Court




                                  13   consistently or accurately distinguish between “true threats” and incidents that pose no “real risk.”

                                  14   Id. ¶ 20. He also points to data tracking serious incidents taking place directly “at” health centers

                                  15   in California as reflected in the California’s Department of Justice’s data tracking “Anti-

                                  16   Reproductive Rights Crimes (ARRC),” which showed a lack of “significant” criminal activity

                                  17   during the two-year period prior to and after the CMP videos containing NAF Materials were

                                  18   released in 2015. According to Perkins, the California DOJ data shows a decrease in property

                                  19   damage and no violent crimes occurring “at health centers in California” during those timeframes.

                                  20   Id. ¶¶ 29-31, 33.

                                  21          These arguments do not undermine NAF’s showing. The California DOJ data is not

                                  22   persuasive because the incidents of threats and harassment on which NAF relies are primarily

                                  23   “threats” and “harassment” directed at the individuals highlighted in the CMP videos (and not

                                  24   necessarily towards the property of the health centers where they worked), as well as incidents

                                  25   outside of California. Perkins does not show that those types of incidents would be tracked by the

                                  26   California DOJ. See Davidson Decl. ¶ 16 (“In total, during the last half of 2015, NAF reported 69

                                  27   threats we had uncovered through our monitoring to the [federal] DOJ for investigation. This

                                  28   number far exceeded any other time period during my time at NAF up to that point.”). More
                                                                                         12
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 13 of 24




                                   1   significantly, Perkins disputes only whether some of the incidents experienced by NAF members

                                   2   following the 2015 and 2017 releases of the CMP videos containing NAF Materials were “true

                                   3   threats” or mere protests or angry responses to the activities of NAF members. Perkins Report ¶¶

                                   4   27-28. Perkins does not dispute that following the 2015 and 2017 releases, NAF members

                                   5   received significant, actual threats, some of which directly referenced the content of the CMP

                                   6   videos. Instead, he simply disputes the number by arguing that some did not rise to the level of

                                   7   true criminal threats or criminal harassment.

                                   8          Having presided over the PPFA trial, which included testimony of NAF staff and NAF

                                   9   members, and having reviewed all of the evidence identified by NAF on this motion, I find that

                                  10   NAF has adequately alleged irreparable injury as well as the likelihood of future irreparable injury

                                  11   if defendants are not permanently enjoined from releasing the NAF Materials. These injuries are

                                  12   not adequately addressed at law. This significant showing of irreparable and unredressable injury
Northern District of California
 United States District Court




                                  13   – disputed by defendants only to its extent but not fully to its existence – is sufficient. See also

                                  14   UCL Order, Dkt. No. 1073 in PPFA case, 16-236 at 21-22. My conclusion is only strengthened

                                  15   by the provision in the EAs, discussed above, where defendants agreed that “monetary damages

                                  16   would not be a sufficient remedy for any breach” of the EAs, and that “NAF [would] be entitled to

                                  17   specific performance and injunctive relief as remedies” for any breach. EA ¶ 18. NAF has

                                  18   satisfied these factors in support of permanent injunctive relief.16

                                  19          E.      Balance of Hardships
                                  20          The balance of hardships weighs in favor of permanent injunctive relief preventing

                                  21   defendants from disclosing the NAF Materials. As noted above, ample evidence exists supporting

                                  22   NAF’s claim of irreparable injuries following the 2015 and 2017 CMP video releases. Similar

                                  23   injuries would likely occur again if there were future releases of NAF Material.

                                  24          Defendants contend that the balance of hardship tips in their favor because they have a

                                  25

                                  26
                                       16
                                          Defendants argue that there is no “causal relationship” between the 2015 release and the alleged
                                       instances of harm and threats because any such incidents are – according to defendants –
                                  27   attributable to the “negative sentiment surrounding the abortion industry” and that NAF failed to
                                       identify which specific portions of the CMP videos led to specific threats or violence to NAF’s
                                  28   members. Oppo. at 24. Defendants provide no support for requiring that granular level (and
                                       likely unproveable) showing to support permanent injunctive relief.
                                                                                         13
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 14 of 24




                                   1   First Amendment right to publish the recordings and any permanent injunction would constitute an

                                   2   impermissible prior restraint. Oppo. at 25-26. But as the Ninth Circuit recognized in affirming

                                   3   the Preliminary Injunction, “[e]ven assuming arguendo that the matters recorded are of public

                                   4   interest, however, the district court did not clearly err in finding that the defendants waived any

                                   5   First Amendment rights to disclose that information publicly by knowingly signing the agreements

                                   6   with NAF.” Natl. Abortion Fedn., NAF v. Ctr. for Med. Progress, 685 Fed. Appx. 623, 626 (9th

                                   7   Cir. 2017) (unpublished). Defendants point to no new evidence to support a theory that Daleiden’s

                                   8   signing of the EAs and CAs was not voluntary and knowing and that it did not effectuate a full

                                   9   waiver of any First Amendment rights he might otherwise have possessed. Indeed, the PPFA trial

                                  10   testimony demonstrated Daleiden’s intimate familiarity with and his own frequent use of NDAs.

                                  11   His attempt to downplay that experience by claiming that he had a subjective belief that the NAF

                                  12   CAs were not as broad as they were expressly drafted was unreasonable and unpersuasive.
Northern District of California
 United States District Court




                                  13          In terms of hardship and the public interest (addressed in more depth below), it bears

                                  14   emphasizing that there is no evidence that the Preliminary Injunction – which has been in place

                                  15   since 2015 – has ever stood in the way of law enforcement or governmental investigations or that

                                  16   it has hindered any part of the criminal prosecution of Daleiden in California state court. I have

                                  17   repeatedly offered to make and made myself available on an expedited basis to hear the

                                  18   defendants’ or investigatory requests for access to the NAF Materials and to address any concerns

                                  19   with the scope of the Preliminary Injunction. See, e.g., Dkt. Nos. 374, 378, 382, 572; see also Dkt.

                                  20   No. 155 at 3:12-14. Likewise, I have repeatedly confirmed Judge Hite’s authority to make

                                  21   decisions about how the NAF Materials should be treated in his court, including regarding

                                  22   defendants’ access to the Materials and for their use in court. See, e.g., Dkt. Nos. 572, 594.17

                                  23          Finally, in considering the Unfair Competition Law claim (Cal. Bus. & Prof. Code § 17200

                                  24   et seq.) and granting injunctive relief in the PPFA case, I identified numerous facts that supported

                                  25
                                       17
                                  26      Daleiden nonetheless argues that the Preliminary Injunction has harmed his ability to prepare
                                       his defense. See Declaration of David Daleiden (Dkt. No. [707-9]) ¶¶ 106-108. But Judge Hite
                                  27   has determined what is necessary and relevant for Daleiden to prepare and present his defense
                                       with respect to the NAF Materials. Daleiden is free to seek further relief from Judge Hite as his
                                  28   criminal defense counsel see fit.

                                                                                         14
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 15 of 24




                                   1   injunctive relief in that case and that likewise support injunctive relief here. Those facts include:

                                   2   the steps defendants took to effectuate their fraudulent scheme of misrepresentation and

                                   3   surreptitious recordings at the NAF Annual Meetings; their goal to create “maximum negative

                                   4   impact – legal, political, professional, public – on [Planned Parenthood]” and others in the

                                   5   “abortion industry;” their “ability to continue the activities found to be illegal by the jury; and

                                   6   Daleiden and CMP’s intent to release more videos through CMP from their surreptitious

                                   7   recordings. PPFA UCL Order, Findings of Fact 3, 56, 58-60; id. at 22-25 (finding balance of

                                   8   hardships tips sharply in favor of injunctive relief); see also PPFA Trial Tr. 2294:20-22

                                   9   (expressing intent to release more recordings); Fowler Decl. ¶ 14.

                                  10          The balance of hardships here tips sharply in favor of injunctive relief, albeit not as broadly

                                  11   as sought by NAF.18

                                  12          F.      Public Interest
Northern District of California
 United States District Court




                                  13          The public interest also weighs in favor of permanent, injunctive relief. Defendants argue

                                  14   to the contrary by pointing to the various federal, state, and local investigations that their HCP

                                  15   videos prompted, resulting in investigations, prosecutions, and regulatory terminations and

                                  16   guidance.19 Defendants do not, however, identify any NAF Materials specifically identified by or

                                  17

                                  18
                                       18
                                         Defendants’ First Amendment arguments are not irrelevant. As discussed below, they weigh
                                       against restricting the future conduct of defendants beyond that expressly covered by the NAF
                                  19   Agreements at issue.
                                       19
                                  20       On the federal level, the investigations included an investigation by the House of
                                       Representatives’ Select Investigative Panel (within the Energy and Commerce Committee), and an
                                  21   investigation by the Senate Judiciary Committee that led to “criminal and regulatory referrals to
                                       federal, state, and local law enforcement entities,” including an investigation by the federal
                                  22   Department of Justice. Oppo. at 3-4. Defendants note that the U.S. Department of Health &
                                       Human Services terminated the FDA’s contract with NAF-member Advanced Bioscience
                                  23   Resources because ABR had not assured HHS that it was not selling fetal tissue for valuable
                                       consideration. The National Institutes of Health published “new considerations for researchers to
                                  24   make sure they understand their duty to comply with the prohibition on selling fetal tissue.” Id. at
                                       4-5. At the state level, defendants add that the Texas Health and Human Services Division
                                  25   (“Texas HHS”) terminated the enrollment of various NAF-member Planned Parenthood franchises
                                       in the Texas Medicaid Program, a decision affirmed by the Fifth Circuit in Planned Parenthood of
                                  26   Greater Texas Family Planning & Preventative Health Servs., Inc. v. Kauffman, 981 F.3d 347 (5th
                                       Cir. 2020). At the local level, defendants state that the Orange County, California, District
                                  27   Attorney prosecuted two companies for illegally re-selling fetal tissue and that the Arizona
                                       Attorney General prosecuted a NAF-member Camelback Family Planning for illegally transferring
                                  28   fetal tissue to a NAF-member company and NAF tradeshow sponsor StemExpress, LLC. Id. at 4.

                                                                                         15
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 16 of 24




                                   1   relied on by those entities that led directly to any of the prosecutions or regulatory actions.20

                                   2   Defendants also neglect to mention that my personal review of the NAF recordings (those

                                   3   identified by defendants that, in their view, showed NAF members willing to engage in or

                                   4   admitting to illegal conduct) and other information defendants secured at the 2014 and 2015 NAF

                                   5   Annual Meetings, disclosed no criminal activity. Defendants do not identify any overlooked or

                                   6   unidentified-before-now NAF recordings to support their repeated claims about the contents of

                                   7   those recordings.21 Simply put, while some part of the HCP resulted in government

                                   8   investigations, criminal prosecutions, and regulatory activity, there is at most a weak connection

                                   9   between those activities and the specific NAF Materials covered by the Preliminary Injunction.

                                  10          As I recognized in the PPFA case when entering the permanent injunction there and in

                                  11   issuing the Preliminary Injunction here, future release of additional NAF Materials creates a

                                  12   significant risk of future threats and harassment with the irreparable and unredressable
Northern District of California
 United States District Court




                                  13   consequences identified above. While enjoining the release of the recordings from the 2014 and

                                  14   2015 Meetings will not ensure that the next NAF Annual Meeting will be a safe and secure space

                                  15   for participants to discuss their work and concerns, release of the past recordings will continue to

                                  16   harm that aim. The public interest will be served by enforcing the NAF Agreements, including

                                  17   EA provision allowing for injunctive relief.

                                  18          G.      Copyright Defense
                                  19          Defendants also claim that Daleiden’s copyright in the recordings taken at the 2014 and

                                  20   2015 NAF Annual Meetings bars any permanent injunction that would prevent his use of the

                                  21   recordings, dispossess him of those recordings, or prevents him from registering his works with

                                  22

                                  23   20
                                          For example, the Texas proceedings and Fifth Circuit opinion focused on recordings made and
                                  24   information secured in Texas and the prosecutions in Orange and Maricopa Counties presumably
                                       relied on recordings of StemExpress staff, all of which fall outside the enjoined NAF Materials.
                                  25   21
                                          The “expert report” of Dr. Forrest Smith does not alter that conclusion. Dkt. No. 707-7. I had
                                  26   excluded it from the PPFA trial as irrelevant, but he amended it and submitted it here to support
                                       defendants’ public interest argument The Smith Report is mentioned only in passing in
                                  27   defendants’ opposition brief as supporting defendants’ arguments that the NAF recordings show
                                       “information concerning violations of law, willingness to violate the laws, public health and
                                  28   safety, and matters of great public importance.” Oppo. at 13-14. As defendants do not themselves
                                       rely on specific portions of the Smith Report, it is not appropriately considered on this motion.
                                                                                          16
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 17 of 24




                                   1   the Copyright Office under 17 U.S.C. § 407(a)(1) to fully benefit from the protections of the

                                   2   Copyright Act. They have not raised this issue before. Daleiden argues that under Section 201(e)

                                   3   of the Copyright Act, his rights to the recordings and his ability to make derivative works

                                   4   therefrom are protected and cannot be infringed by the requested injunction.22

                                   5           NAF does not dispute that the audio recordings Daleiden took could theoretically possess

                                   6   the minimal degree of creativity required to be copyrightable or that Daleiden could theoretically

                                   7   be considered the “author” of the recordings.23 Instead, it argues that its contract rights trump

                                   8   potential Copyright Act rights. See 17 U.S.C. § 301 (“(b) Nothing in this title annuls or limits any

                                   9   rights or remedies under the common law or statutes of any State with respect to . . . (3) activities

                                  10   violating legal or equitable rights that are not equivalent to any of the exclusive rights within the

                                  11   general scope of copyright as specified by section 106”); see also Altera Corp. v. Clear Logic,

                                  12   Inc., 424 F.3d 1079, 1089 (9th Cir. 2005) (“Most courts have held that the Copyright Act does not
Northern District of California
 United States District Court




                                  13   preempt the enforcement of contractual rights.”). The relevant contract rights are the CAs and

                                  14   EAs that defendants have violated, which were entered into as a condition of Daleiden gaining

                                  15   access to the Annual Meetings and that he signed before he made any of the recordings at issue.

                                  16           Defendants cite no authority that recordings made in violation of a contract can be

                                  17   copyrighted when but-for the breach (established here) the recordings would not have been made.

                                  18   The cases defendants rely on – dealing with content that the law might consider illegal, e.g.,

                                  19   obscene materials or gambling games (Oppo. at 19-20) – do not establish that content can be

                                  20   copyrighted if it was illegally procured and the other contracting-party has a right to enjoin or

                                  21   restrict its distribution.24

                                  22

                                  23
                                       22
                                          17 U.S.C. § 201(e) provides: “Involuntary Transfer.--When an individual author's ownership of
                                       a copyright, or of any of the exclusive rights under a copyright, has not previously been transferred
                                  24   voluntarily by that individual author, no action by any governmental body or other official or
                                       organization purporting to seize, expropriate, transfer, or exercise rights of ownership with respect
                                  25   to the copyright, or any of the exclusive rights under a copyright, shall be given effect under this
                                       title, except as provided under title 11.”
                                  26   23
                                          NAF does reserve its right to contest Daleiden’s ownership of copyrights in the NAF Materials,
                                  27   if any, in a future proceeding. Reply at 10 n.5.

                                  28
                                       24
                                         Defendants’ made-in-passing argument – that I am without power to enjoin defendants from
                                       submitting illegally obtained materials to the Copyright Office because registering copyrights is an
                                                                                        17
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 18 of 24




                                   1           NAF also argues that Section 201(e) of the Copyright Act cannot apply to these recordings

                                   2   for two independent reasons. First, the section only precludes involuntary transfers. Here,

                                   3   Daleiden voluntarily gave up his right to record and disseminate information by signing the EAs

                                   4   and CAs. See, e.g., Hendricks & Lewis PLLC v. Clinton, 766 F.3d 991, 997 (9th Cir. 2014)

                                   5   (noting section 201(e) is concerned with involuntary transfers of works owned by the author).

                                   6   Second, the recordings must be vested in an “individual author” who cannot be a corporate entity.

                                   7   NAF contends that Daleiden repeatedly testified in this and the PPFA case that CMP owns the

                                   8   “recordings.” Intl. Code Council, Inc. v. UpCodes, Inc., 17 CIV. 6261 (VM), 2020 WL 2750636,

                                   9   at *14 (S.D.N.Y. May 27, 2020) (“Claims regarding the Copyright Act are equally inapposite, as

                                  10   17 U.S.C. Section 201(e) applies only to copyrights held by individual rather than corporate

                                  11   authors and more fundamentally ‘addresses government actions avowedly intended to coerce a

                                  12   copyright holder to part with his copyright, so that the government itself may exercise ownership
Northern District of California
 United States District Court




                                  13   of the rights.’”).

                                  14           On the second issue, at oral argument Daleiden contended that while the CMP possesses

                                  15   the copyrights to the HCP videos (the produced videos released as part of the HCP), he still owned

                                  16   the rough footage. That dispute is not material. The point remains that a permanent injunction

                                  17   covering recordings that were only created in violation of an express contract does not effectuate

                                  18   the sort of involuntary transfer prohibited by Section 201(e).

                                  19           Finally, defendants’ attempt to draw distinctions between the “confidential” material that

                                  20   in their view might be covered by the EAs and CAs and other material captured on the recordings

                                  21   (e.g., conversations between Daleiden or his co-conspirators pretending to be exhibitors for

                                  22   BioMax and individuals who voluntarily approached their exhibitor table) does not assist

                                  23   defendants. All conversations in the Exhibitor Hall – restricted space that was part of the NAF

                                  24   Annual Meetings – were covered by the EA and CA and only occurred as a result of the

                                  25   defendants’ violations of the EA and CA.

                                  26
                                  27
                                       act in furtherance of a person’s constitutionally protected right to petition under California’s anti-
                                  28   SLAPP law (Cal. Code of Civ. Proc. § 425.16) – is wholly without support.

                                                                                         18
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 19 of 24




                                   1          In short, the Copyright Act does not bar a permanent injunction restricting the

                                   2   dissemination of and access to the NAF Materials, even if that injunction restricts the ability of

                                   3   Daleiden to submit the NAF Materials to the Copyright Office.

                                   4          H.      Scope
                                   5          Considering all of the relevant factors, and the evidence in support, I agree that NAF is

                                   6   entitled to permanent injunctive relief that precludes defendants and their agents from publishing

                                   7   or otherwise releasing the recordings they took at NAF’s 2014 and 2015 Annual Meetings. That

                                   8   the injunction might benefit Planned Parenthood affiliates who did not attempt to enjoin

                                   9   distribution of recordings taken at the NAF Meetings through the PPFA case does not mean that

                                  10   the requested injunction is overbroad or that NAF is precluded from seeking it. NAF is asserting

                                  11   its own rights that also benefit its members as third-party beneficiaries to the NAF Agreements, as

                                  12   noted throughout this case and the related PPFA case. This includes the Planned Parenthood
Northern District of California
 United States District Court




                                  13   affiliates who litigated the PPFA case and hundreds of other NAF members who were not

                                  14   involved in the PPFA litigation. In the end, the benefit to third-party beneficiaries does not mean

                                  15   that separate relief cannot be sought by NAF as the first-party beneficiary, especially considering

                                  16   that the EA provides specifically for equitable relief. NAF has its own significant interests in

                                  17   preventing disclosure of the NAF Materials.25

                                  18          That said, the permanent injunction must be based solely on NAF’s breach of contract

                                  19   claim and must be supported by the evidence in this case (submitted at the Preliminary Injunction

                                  20

                                  21   25
                                          The posture of this case with respect to the PPFA case, as well as the nature of the relationship
                                  22   between NAF and PPFA and the Planned Parenthood affiliates who litigated the PPFA case are
                                       significantly different from the situation the Ninth Circuit addressed in Tahoe-Sierra Preservation
                                  23   Council, Inc. v. Tahoe Regl. Plan. Agency, 322 F.3d 1064 (9th Cir. 2003). There, the Ninth
                                       Circuit applied res judicata in light of a previous lawsuit by an association to bar a subsequent suit
                                  24   brought on the same facts by members of the association. The court noted where “there is no
                                       conflict between the organization and its members, and if the organization provides adequate
                                  25   representation on its members’ behalf, individual members not named in a lawsuit may be bound
                                       by the judgment won or lost by their organization. A finding of privity in such circumstances is
                                  26   particularly appropriate in cases involving interests in real property. . . .” Id. at 1082. Here NAF
                                       is seeking injunctive relief based on the breach of its own contracts on its own behalf and also to
                                  27   benefit members who were not represented in the PPFA case. There are no apposite similarities
                                       with the Tahoe-Sierra case to support defendants’ apparent request to find that res judicata
                                  28   precludes the relief NAF seeks here.

                                                                                        19
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 20 of 24




                                   1   stage, depositions taken in this case, and declarations submitted in connection with this motion)

                                   2   and by the relevant evidence from the PPFA case. The scope of the PPFA Permanent Injunction

                                   3   is not directly relevant to the scope of an appropriate injunction here because the Judgment in the

                                   4   PPFA case was based on RICO, fraud, trespass, recording statute, conspiracy, and UCL claims not

                                   5   litigated here. I note defendants’ uncontested position that they are committed to their mission of

                                   6   opposing abortion and intend to continue their use of surreptitious recordings in circumstances

                                   7   where they believe one-party recording is legal. While defendants’ First Amendment rights do not

                                   8   defeat a permanent injunction restricting their access to and use of the NAF Materials they secured

                                   9   only because of the breach of the NAF Agreements, those rights do require a significant narrowing

                                  10   of the scope of relief.

                                  11           The persons and entities NAF seeks to enjoin (“All Defendants and their officers, agents,

                                  12   servants, employees, owners, and representatives, and all other persons, firms, or corporations
Northern District of California
 United States District Court




                                  13   acting in concert or participation with them, are hereby permanently restrained and enjoined

                                  14   from”) are appropriately tailored. NAF’s request to prevent these persons and entities from

                                  15   “[p]ublishing or otherwise disclosing to any third party any video, audio, photographic, or other

                                  16   recordings taken, or any confidential information learned, at any NAF meeting” is appropriate if

                                  17   limited to the 2014 and 2015 Annual Meetings that defendants only gained access to and from

                                  18   which they secured information and recordings due to their breaches of the NAF Agreements.

                                  19           The request to cover “any” NAF meeting no matter where or when held or how defendants

                                  20   may access them is overbroad, unsupported, and not appropriate. Similarly, NAF’s request to

                                  21   prevent these persons and entities from “[p]ublishing or otherwise disclosing to any third party the

                                  22   dates or locations of any future NAF meeting” irrespective of how or where that information is

                                  23   learned is likewise overbroad, unsupported, and not appropriate.26 Likewise, a prohibition on

                                  24   “[p]ublishing or otherwise disclosing to any third party the names or addresses of any NAF

                                  25   members learned at any NAF meeting” is similarly deficient where that request is not tied to the

                                  26
                                       26
                                  27      This and other prohibitions were appropriate with respect to the Preliminary Injunction because
                                       the scope of defendants’ activities, including how they accessed the NAF Meetings, was not fully
                                  28   known. At this juncture, and based only on the breach of contract claim, such broad relief is no
                                       longer warranted.
                                                                                        20
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 21 of 24




                                   1   2014 and 2015 NAF Meetings. Even if it were, it would arguably cover “publishing” names or

                                   2   addresses of NAF members that have since been voluntarily and publicly disclosed.

                                   3           The prohibition of “[e]ntering or attempting to enter a NAF office, NAF meeting, or other

                                   4   NAF event by misrepresenting their true identity, their purpose for seeking entrance, and/or

                                   5   whether they intend to take any video, audio, photographic, or other recordings once inside,”

                                   6   suffers from numerous deficiencies. There is no evidence in the record that defendants attempted

                                   7   to access any NAF office or any NAF event other than the 2014 and 2015 NAF Annual Meetings.

                                   8   There is no evidence regarding how access to those facilities or events is or will be controlled. In

                                   9   addition, unlike in the PPFA case, here there are no fraud-based or conspiracy-based claims that

                                  10   have been litigated that could conceivably cover and extend to future misrepresentations. The

                                  11   appropriate relief here is constricted by the breach of contract claim and there is no information

                                  12   about the provisions of any current or future NAF EAs and CAs. This future prohibition is not
Northern District of California
 United States District Court




                                  13   justified.

                                  14           Finally, NAF asks me to prevent these persons and entities from “[r]etaining possession of

                                  15   any materials covered by this permanent injunction. Any and all such materials covered by this

                                  16   permanent injunction must be turned over to counsel of record in this matter, the identity of whom

                                  17   shall be disclosed to this Court. Access to any and all such materials by individuals covered by

                                  18   this permanent injunction shall occur only onsite at the offices of said counsel and subject to the

                                  19   supervision of said counsel, absent further order of this Court or the court in People v. Daleiden,

                                  20   No. 2502505 (S.F. Super. Ct.).” NAF further proposes that “[n]othing in this permanent

                                  21   injunction shall prevent the court in People v. Daleiden, No. 2502505 (S.F. Super. Ct.) from

                                  22   making orders about how materials covered by this injunction can be used in those proceedings.”

                                  23           Under the Preliminary Injunction as modified by the Civil Contempt Order, defendants are

                                  24   already required to turn over the NAF Materials to their counsel and may access those materials

                                  25   only at counsel’s office, absent further order from this court or the Superior Court. See Dkt. No.

                                  26   482 at 23-24. NAF’s proposal would further restrict defendants’ access to the NAF Materials by

                                  27   (apparently) eliminating the provision allowing access at Daleiden’s criminal defense counsel’s

                                  28   offices. That restriction is not justified considering the pending criminal proceedings.
                                                                                        21
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 22 of 24




                                   1          Considering all of the above, the following permanent injunctive relief is appropriate:

                                   2                  All Defendants and their officers, agents, servants, employees,
                                                      owners, and representatives, and all other persons, firms, or
                                   3                  corporations acting in concert or participation with them, are hereby
                                                      permanently restrained and enjoined from:
                                   4
                                                             1) Publishing or otherwise disclosing to any third party any
                                   5                         video, audio, photographic, or other recordings taken, or any
                                                             confidential information learned at the 2014 and 2015 NAF
                                   6                         Annual Meetings;
                                   7                         2) Retaining possession of any materials covered by this
                                                             permanent injunction. Any and all such materials covered by
                                   8                         this permanent injunction must be turned over to counsel of
                                                             record in this matter or counsel of record in People v.
                                   9                         Daleiden, No. 2502505 (S.F. Super. Ct.), the identity of whom
                                                             shall be disclosed to this Court. Access to any and all such
                                  10                         materials by individuals covered by this permanent injunction
                                                             shall occur only onsite at the offices of said counsel and
                                  11                         subject to the supervision of said counsel, absent further order
                                                             of this Court or the court in People v. Daleiden, No. 2502505
                                  12                         (S.F. Super. Ct.).
Northern District of California
 United States District Court




                                  13                  Nothing in this permanent injunction shall prevent the court in People
                                                      v. Daleiden, No. 2502505 (S.F. Super. Ct.) from making orders about
                                  14                  how materials covered by this injunction can be used in those
                                                      proceedings.
                                  15
                                       III.   FORM OF JUDGMENT
                                  16
                                              In its motion, NAF asked me to enter judgment on its breach claim and its requested
                                  17
                                       injunctive relief under Federal Rule of Civil Procedure 54(b), so that any appeal of the core issues
                                  18
                                       would be expedited. Mot. at 24. It proposed to stay its other claims, and if the breach claim and
                                  19
                                       permanent injunction were preserved on appeal, it would then dismiss the remaining claims. Id.27
                                  20
                                              Following the hearing on this motion, NAF withdrew “its request for entry of partial final
                                  21
                                       judgment pursuant to Rule 54(b)” and confirmed that it “would not seek to stay the remainder of
                                  22
                                       this action if the Court grants its motion. Instead, should the Court grant NAF’s motion, NAF
                                  23
                                       would seek to stipulate with Defendants to dismiss NAF’s three other claims prior to entry of
                                  24
                                       judgment. This would allow the Court to enter complete final judgment in this case and for a
                                  25
                                       single appeal to proceed to the Ninth Circuit.” Dkt. No. 716.
                                  26
                                  27

                                  28
                                       27
                                         Other than the breach claim considered in this Order, NAF’s remaining claims are for civil
                                       conspiracy, promissory fraud, and fraudulent misrepresentation.
                                                                                       22
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 23 of 24




                                   1          Having withdrawn its request for partial judgment, within twenty (20) days of the date of

                                   2   this Order NAF shall file a stipulation dismissing its other claims (or a motion to voluntarily

                                   3   dismiss, if not stipulated) as well as a proposed form of final Judgment.

                                   4   IV.    MOTIONS TO SEAL
                                   5          NAF filed portions of its motion for summary judgment and many exhibits in support

                                   6   conditionally under seal because that information and those exhibits were either covered by the

                                   7   Preliminary Injunction or had been designated as confidential or attorney’s eyes only under the

                                   8   protective order in this or the related Planned Parenthood case. Dkt. No. 669. In opposition,

                                   9   defendants likewise filed a substantial amount of material under seal, likewise covered by the

                                  10   Preliminary Injunction or designated as confidential in this or the related case. Dkt. No. 707.

                                  11          Having reviewed NAF’s motion and defendants’ opposition brief, nothing contained in the

                                  12   text of those documents should remain sealed. The redacted information is identical or materially
Northern District of California
 United States District Court




                                  13   similar to information disclosed to the public in the PPFA trial. The Clerk shall unseal Dkt. Nos.

                                  14   669-3, 707-4.

                                  15          The materials covered by the Preliminary Injunction and the Permanent Injunction outlined

                                  16   above shall remain under seal, including but not limited to the video and audio recordings

                                  17   submitted in connection with this motion by NAF and defendants (Dkt. No. 707, Ex. 59), as well

                                  18   as the indices of those recordings. Dkts. Nos. 669-11, 669-12 (Exs. 37 & 38).

                                  19          With respect to the other information (mainly deposition testimony, deposition exhibits,

                                  20   and expert reports from this and the related PPFA case), the parties shall meet and confer and

                                  21   within thirty (30) days of the date of this Order and shall submit one joint chart, supported by

                                  22   references to existing or newly filed declarations, designating the information by ECF Docket No.

                                  23   and by Exhibit or Appendix number the parties (i) agree may be unsealed, (ii) agree may remain

                                  24   sealed, or (iii) have a dispute about sealing. Two principles should guide the parties in conducting

                                  25   that review. First, information disclosed to the public in the PPFA trial should generally not

                                  26   remain under seal. Second, only information that was cited by the parties in the briefing on this

                                  27   motion, referred to during the February 17, 2021 argument, or cited in this Order needs to be

                                  28   reviewed. Because of concerns that more-than-necessary information designated as confidential
                                                                                        23
                                        Case 3:15-cv-03522-WHO Document 720 Filed 04/07/21 Page 24 of 24




                                   1   was submitted to the court in connection with this motion, and that much of that information was

                                   2   not referred to by the parties nor considered by me, requiring the parties to review that information

                                   3   through this process is neither necessary nor efficient. This irrelevant or unconsidered evidence

                                   4   may remain under seal.

                                   5                                             CONCLUSION

                                   6          Plaintiff’s motion for summary judgment on its breach of contract claim is GRANTED.

                                   7   Plaintiff’s request for permanent injunctive relief flowing from that judgment is GRANTED, as

                                   8   narrowed and amended in this Order. Plaintiff shall file a proposed final form of Judgment within

                                   9   twenty (20) days of the date of this Order.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 7, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    William H. Orrick
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        24
